Fourth Court of Appeals
                                San Antonio, Texas
                                    September 13, 2018

                                    No. 04-18-00509-CV

                                 TITLE SOURCE, INC.,
                                       Appellant

                                             v.

            HOUSECANARY INC., formerly known as Canary Analytics, Inc.,
                                 Appellee

                 From the 73rd Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016-CI-06300
                       Honorable David A. Canales, Judge Presiding


                                      ORDER

      Appellee’s “Motion to Dismiss Interlocutory Appeal” is carried with the appeal.


                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of September, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court